      Case 3:20-mj-01747-MSB Document 7 Filed 07/13/20 PageID.12 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,              No. CR No. 20-MJ-1747-MSB
11            Plaintiff,                    ORDER CONTINUING INITIAL
                                            APPEARANCE TO AUGUST 3,
12                  v.                      2020 AT 2:00 PM
13   BRIDGETTE TAPIA,
14            Defendant.
15

16
         GOOD CAUSE APPEARING, Defendant Tapia’s initial
17
     appearance is continued to August 3, 2020 at 2:00 p.m.
18
     Time is excluded from today’s date to August 3, 2020.
19
     Defense counsel is ordered to file acknowledgment of
20
     next court date no later than July 20, 2020.
21

22

23
     SO ORDERED, this 13th day of July, 2020.

24

25

26                           ______________________________________
27                           HON. MICHAEL S. BERG
                             UNITED STATES MAGISTRATE JUDGE
28
